—In an action for a divorce and ancillary relief, the mother appeals from an order of the Supreme Court, Nassau County (Yachnin, J.), dated December 2, 1992, which awarded the father unsupervised visitation with the parties’ minor child.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contentions, the court did not *690improvidently exercise its discretion in granting the father’s request for unsupervised visitation. Where, as in this case, there has been a full evidentiary hearing, the court’s findings are to be accorded great weight and will not be lightly set aside (see, Friederwitzer v Friederwitzer, 55 NY2d 89; D’Errico v D’Errico, 158 AD2d 503, 504). Upon a review of the record, we agree with the Supreme Court’s determination that unsupervised visitation would be in the best interests of the child (see, Weiss v Weiss, 52 NY2d 170).
The mother’s remaining contentions are without merit. Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.